Citation Nr: 1453552	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  10-43 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1970 to August 1991.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2011, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

When this case was last before the Board in April 2014, it was remanded for further development.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic files known as Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Throughout the initial rating period, the Veteran's right ear hearing impairment has been no worse than Level III.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for right ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.384, 4.85, 4.86, Diagnostic Code 6100 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claim, in a letter sent in June 2009, prior to the initial adjudication of the claim.  

The record also reflects that the Veteran's service treatment records (STRs), service personnel records, and post-service VA medical records have been obtained.  In addition, the Veteran was afforded VA examinations in response to his claim.  The most recent examination was performed in June 2014 pursuant to the Board's April 2014 remand directive.  The Board finds the VA examination report adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  The June 2014 VA examiner provided all information required for rating purposes.  Therefore, the Board finds that there has been substantial compliance with the April 2014 remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  

38 C.F.R. § 4.86 (2014).

In "addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report." Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Compensation is payable for the combination of service-connected hearing loss in one ear and nonservice-connected hearing loss in the other ear if the hearing impairment in the service-connected ear is to a compensable degree and the hearing impairment in the other ear meets the provisions of 38 C.F.R. § 3.385.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.

The Veteran was granted service connection and a noncompensable rating for right ear hearing loss effective March 2009.  In February 2010, the Veteran claimed that the disability warranted a compensable rating.

For the reasons explained below, the Board has determined that a compensable evaluation is not warranted for the Veteran's right ear hearing loss disability.

A June 2009 VA examination report notes the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT

10
25
50
60

The average puretone threshold was 36.25 in the right ear and the right ear Maryland CNC speech recognition score was 88 percent.  





A July 2010 VA examination report notes the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT

20
25
45
60

The average puretone threshold was 37.5 percent in the right ear and the right ear Maryland CNC speech recognition score was 82 percent.  

In a February 2011 Board hearing, the Veteran reported that he could not hear people standing behind him, had to turn up the radio and television volume high, and was unable to comfortably hear without hearing aids.

An April 2011 VA examination report notes the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT

20
30
50
50

The average puretone threshold was 37.5 percent in the right ear and the right ear Maryland CNC speech recognition score was 92 percent.  

An August 2011 VA examination report notes the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT

20
30
55
55

The average puretone threshold was 40 percent in the right ear and the right ear Maryland CNC speech recognition score was 92 percent.  

A June 2014 VA examination report notes the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT

20
30
60
60

The average puretone threshold was 43 percent in the right ear and the right ear Maryland CNC speech recognition score was 76 percent.  

At the June 2014 examination, the Veteran stated he had difficulty hearing and understanding conversation when background noise was present.  The VA examiner found that the Veteran's hearing loss impacted ordinary conditions of daily life, but opined that his employability would not be affected because verbal communication should be possible except in the presence of background noise.  

After careful review of the evidence, the Board finds that the criteria for a compensable evaluation for right ear hearing loss are not met.  Applying Table VI, the results of the numeric designation of hearing impairment based on puretone threshold average and speech discrimination are as follows:  Level II in July 2009, Level III in July 2010, Level I in April 2011, Level I in August 2011, and Level III in June 2014.  The nonservice-connected left ear is assigned a Level I designation, and when applying the results to Table VII, a noncompensable rating is warranted for right ear hearing loss throughout the period of the claim.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board also finds that the Veteran's audiological test results do not qualify as an exceptional pattern of hearing loss in the right ear.  See 38 C.F.R. § 4.86(a).

For the period of the appeal, VA must consider all favorable lay evidence of record. 38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence provided by the Veteran in which he contends his disability should be rated higher than the current noncompensable rating due to difficulty understanding speech when background noise was present, difficulty understanding others when his hearing aids were not in, and needing to increase the volume on the television.  

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, the rating schedule for hearing loss is a reasonable exercise of the Secretary's rulemaking authority.  Martinak v. Nicholson, 21 Vet. App. 447 (2007). The Veteran's right ear hearing loss disability has not been shown by medical or lay evidence to be worse than that measured during audiological evaluation; therefore, the lay evidence does not support a claim for a higher rating at any point during the period of the appeal.

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  In addition, the Board has considered granting a staged rating but for the reasons explained above has determined that compensable rating is not warranted for any portion of the rating period.

Additional Considerations

The Board has considered whether this matter should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  While the Veteran has some difficulty hearing, particularly with background noise, the Board has no reason to believe that the average industrial impairment from the disability would be to a compensable degree.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to a compensable evaluation for right ear hearing loss is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


